ATTORNEY DISCIPLINARY PROCEEDINGS
PER CURIAM.*
The Office of Disciplinary Counsel (“ODC”) seeks review of a recommendation of the disciplinary board that the formal charges against respondent, David Belfield, III, be dismissed. Having reviewed the record and the brief filed by *1095the ODC, we find the disciplinary board reached the correct result in dismissing the formal charges.
Accordingly, it is the judgment of this court that the formal charges against respondent be dismissed.

 Johnson, J., recused.